 



Exhibit 10.1
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of July 24, 2007, by and between COMERICA BANK (“Bank”) and
TRUBION PHARMACEUTICALS, INC. (“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of September 12, 2006, as amended from time to time (the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined term in Section 1.1 of the Agreement is hereby
amended and restated as follows:
          “Equipment Line” means a credit extension of up to Ten Million Dollars
($10,000,000).
     2. Section 2.1(b)(i) of the Agreement is hereby amended and restated in its
entirety to read as follows:
          “(i) Subject to and upon the terms and conditions of this Agreement,
Bank agrees to make Equipment Advances to Borrower. Borrower may request
Equipment Advances at any time from the date hereof through September 12, 2007.
The aggregate outstanding amount of Equipment Advances shall not exceed the
Equipment Line. Each Equipment Advance shall not exceed one hundred percent
(100%) of the invoice amount of equipment and tenant improvements approved by
Bank from time to time (which Borrower shall, in any case, have purchased within
180 days of the date of the corresponding Equipment Advance), excluding taxes,
shipping, warranty charges, freight discounts and installation expense.”
     3. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     4. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
     5. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
          (a) this Amendment, duly executed by Borrower;
          (b) a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
          (c) all reasonable Bank Expenses incurred through the date of this
Amendment, [which may be debited from any of Borrower’s accounts; and

-1-



--------------------------------------------------------------------------------



 



          (d) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
     7. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

                  TRUBION PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Michelle Burris    
 
     
 
   
 
  Title:   SVP, CFO    
 
     
 
   
 
                COMERICA BANK    
 
           
 
  By:   /s/ Daniel Sparkman    
 
     
 
   
 
  Title:   Corporate Banking Officer    
 
     
 
   

[Signature Page to First Amendment to Loan & Security Agreement]

 



--------------------------------------------------------------------------------



 



Corporation Resolutions and Incumbency Certification
Authority to Procure Loans
I certify that I am the duly elected and qualified Secretary of TRUBION
PHARMACEUTICALS, INC.; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.
     Copy of Resolutions:
     Be it Resolved, That:
          1. Any one (1) of the following: the President, CEO and Chairman;
Senior Vice President and CFO;VP, Finance and Administration; Senior Director,
Accounting of the Corporation are/is authorized, for, on behalf of, and in the
name of the Corporation to:
               (a) Negotiate and procure loans, letters of credit and other
credit or financial accommodations from Comerica Bank (“Bank”), a Michigan
banking corporation, including, without limitation, that certain Loan and
Security Agreement dated as of September 12, 2006, as may subsequently be
amended from time to time, including but not limited to that certain First
Amendment to Loan and Security Agreement dated as of July 24, 2007.
               (b) Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;
               (c) Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;
               (d) Give security for any liabilities of the Corporation to the
Bank by grant, security interest, assignment, lien, deed of trust or mortgage
upon any real or personal property, tangible or intangible of the Corporation;
and
               (e) Execute and deliver in form and content as may be required by
the Bank any and all notes, evidences of Indebtedness, applications for letters
of credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.
     2. Said Bank be and it is authorized and directed to pay the proceeds of
any such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;
     3. Any and all agreements, instruments and documents previously executed
and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.
     4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).
     5. Any person, corporation or other legal entity dealing with the Bank may
rely upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

- 1 -



--------------------------------------------------------------------------------



 



     6. The Bank may consider the holders of the offices of the Corporation and
their signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.
I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.
I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:
(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

              NAME (Type or Print)   TITLE   SIGNATURE    
Peter A. Thompson
  President, CEO and Chairman   /s/ Peter Thompson     
 
Michelle Burris
  SVP and CFO  
/s/ Michelle Burris 
   
 
           
Johannes D. van Houte
  VP, Finance and Administration   /s/ Johannes van Houte     
 
John A. Bencich
  Sr. Director, Accounting  
/s/ John Bencich 
   

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on July 24,
2007.

     
 
 
/s/ Kathleen McKereghan Deeley 
 
  Secretary

     
The Above Statements are Correct.
   
 
 
/s/ Michelle Burris 
 
  SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A
SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS
AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

- 2 -



--------------------------------------------------------------------------------



 



AGREEMENT TO PROVIDE INSURANCE

         
TO:
  COMERICA BANK   Date: July 24, 2007
 
  attn: Lead Insurance Reviewer    
 
  75 E. Trimble Road    
 
  San Jose, CA 95131   Borrower: TRUBION
                    PHARMACEUTICALS,
                    INC.

     In consideration of a loan in the amount of $10,000,000, secured by all
tangible personal property including inventory and equipment.
     I/We agree to obtain adequate insurance coverage to remain in force during
the term of the loan.
     I/We also agree to advise the below named agent to add Comerica Bank as
lender’s loss payable on the new or existing insurance policy, and to furnish
Bank at above address with a copy of said policy/endorsements and any subsequent
renewal policies.
     I/We understand that the policy must contain:
     1. Fire and extended coverage in an amount sufficient to cover:
The amount of the loan, OR
All existing encumbrances, whichever is greater,
     But not in excess of the replacement value of Borrower’s tangible property.
     2. Lender’s “Loss Payable” Endorsement Form 438 BFU in favor of Comerica
Bank, or any other form acceptable to Bank.
INSURANCE INFORMATION

     
Insurance Co./Agent
  Telephone No.:
 
   
Agent’s Address:
   

             
 
  Signature of Obligor:   /s/ Michelle Burris    
 
     
 
   
 
           
 
  Signature of Obligor:        
 
     
 
   



FOR BANK USE ONLY

         
INSURANCE VERIFICATION: Date:
       
 
 
 
   

         
Person Spoken to:
       
 
 
 
   
 
       
Policy Number:
       
 
 
 
   

                 
Effective From:
      To:        
 
 
 
     
 
   
 
               
Verified by:
                         

 